                                   Case 3:21-cv-04597-WHO Document 9 Filed 07/26/21 Page 1 of 3




                        1 ANTHONY & PARTNERS, LLC
                          JOHN A. ANTHONY (FL SBN 0731013)
                        2   janthony@anthonyandpartners.com
                          ANDREW J. GHEKAS (FL SBN 0119169)
                        3 Both Appearing Pro Hac Vice
                          aghekas@anthonyandpartners.com
                        4 100 S. Ashley Drive, Suite 1600
                          Tampa, Florida 33602
                        5 Telephone: 813.273.5616
                          Facsimile: 813.221.4113
                        6
                          COOPER, WHITE & COOPER LLP
                        7 PETER C. CALIFANO (CA SBN 129043)
                            pcalifano@cwclaw.com
                        8 201 California Street, 17th Floor
                          San Francisco, California 94111
                        9 Telephone: 415.433.1900
                          Facsimile: 415.433.5530
                       10
                          Attorneys for Appellant Centennial Bank
                       11

                       12
                                                            UNITED STATES DISTRICT COURT
                       13
                                                         NORTHERN DISTRICT OF CALIFORNIA
                       14
                                                                     [San Francisco Division]
                       15

                       16
                               In re                                               CASE NO. 21-04597-WHO
                       17
                               EVANDER FRANK KANE,                                 [Bankr. Case No. 21-50028-SLJ]
                       18
                                              Debtor.
                       19

                       20 CENTENNIAL BANK, an Arkansas state                       STIPULATION AND ORDER TO
                          chartered bank,                                          MODIFY THE BRIEFING DEADLINES
                       21                                                          ON APPEAL
                                        Appellant,
                       22
                                  vs.
                       23
                          EVANDER FRANK KANE,
                       24
                                        Appellee.
                       25

                       26
                                       Appellant Centennial Bank (“Centennial”) and Appellee Evander Frank Kane (“Kane”)
                       27
                               enter into the following stipulation to modify the briefing schedule for this appeal as set forth
                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET                                                                          Case No. 21-04597-WHO
SAN FRANCISCO, CA 94111-5002
                                                   STIPULATION AND ORDER TO MODIFY BRIEFING SCHEDULE
                                  Case 3:21-cv-04597-WHO Document 9 Filed 07/26/21 Page 2 of 3




                          1 below (the "Stipulation") and request the Court's approval of the revised schedule.

                          2                                              RECITALS

                          3          1.     Centennial filed a Notice of Appeal in the abovementioned bankruptcy case

                          4 pending in the US Bankruptcy Court regarding an Order Denying Motion to Dismiss and electing

                          5 this Court to resolve the appeal (the "Appeal").

                          6          2.     Pursuant to this Court's Notice of Filing of Appeal & Scheduling Order (the

                          7 Scheduling Order) [dated 6/15/21; Doc. No. 2] the Appellant's principal brief is due no more than

                          8 30 days after docketing of notice that the record in this matter had been transmitted or is available

                          9 electronically on the Court's docket;

                       10            3.     On or about July 13, 2021 a Certificate of the USBC Record on Appeal was filed in

                       11 this Court (Doc. No, 7];

                       12            4.     However, a personal matter involving Centennial's counsel has recently occurred

                       13 making compliance with the deadline for the Appellant's principal brief highly unlikely;

                       14            5.     There have been no other previous time modifications in the Appeal; and

                       15            6.     Therefore, Centennial and Kane have discussed the matter and propose to modify

                       16 the briefing schedule in the Appeal as set forth below.

                       17                                              STIPULATION

                       18 The Parties stipulate and agree, through their respective attorneys, as follows:

                       19            1.     The Appellant's principal brief shall be due no later than September 21, 2021.

                       20            2.     Except as specifically modified herein, all other deadlines for briefs in the Appeal

                       21 and other matters set forth in the Scheduling Order remain unchanged and in effect.

                       22            3.     Centennial and Kane request that the Court enter an order approving this

                       23 Stipulation.

                       24 / / /

                       25 / / /

                       26 / / /

                       27 / / /

                       28 / / /
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET                                                 2                      Case No. 21-04597-WHO
SAN FRANCISCO, CA 94111-5002
                                                 STIPULATION AND ORDER TO MODIFY BRIEFING SCHEDULE
                                    Case 3:21-cv-04597-WHO Document 9 Filed 07/26/21 Page 3 of 3




                          1 DATED: July 23, 2021                   ANTHONY & PARTNERS, LLC

                          2

                          3
                                                                   By:          /s/ John A. Anthony
                          4                                              John A. Anthony
                                                                         Attorneys for Appellant Centennial Bank
                          5

                          6

                          7 DATED: July 23, 2021                   COOPER, WHITE & COOPER LLP
                          8

                          9
                                                                   By:          /s/ Peter C. Califano
                       10                                                Peter C. Califano
                                                                         Attorneys for Appellant Centennial Bank
                       11

                       12

                       13 DATED: July 23, 2021                     FINESTONE HAYES LLP

                       14

                       15                                          By:          /s/ Stephen D. Finestone
                       16                                                Stephen D. Finestone
                                                                         Attorneys for Appellee Evander Frank Kane
                       17

                       18                                            ORDER
                       19
                               IT IS SO ORDERED
                       20

                       21 DATED: July 26, 2021

                       22

                       23
                                                                   By:
                       24                                                Hon. William H. Orrick
                                                                         District Judge of the United States District Court
                       25
                                                                         for the Northern District of California
                       26
                               1507144.1
                       27

                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET                                                3                      Case No. 21-04597-WHO
SAN FRANCISCO, CA 94111-5002
                                                STIPULATION AND ORDER TO MODIFY BRIEFING SCHEDULE
